DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered. 
Response to Arguments
Applicant’s amendments filed 30 December 2020 to claims 1 and 10 have overcome the rejections of those claims and any claims depending therefrom in the office action dated 30 June 2020.  
Applicant's arguments filed 30 December 2020 with respect to claim 12 and any claims depending therefrom have been fully considered but they are not persuasive.  Applicant argues that claim 12 has been amended to include features similar to those .
Lavenuta teaches that the electrical contacts are connected parallel to each other at a fixed distance apart (Fig. 4B) and neither Hammack nor Helkowski are being relied upon to teach the amended claim language.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks proper antecedent basis for the first and second distal segments parallel to each other at a fixed distance apart.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 states “wherein at least the first and second conductive leads are molded to a wall of the catheter shaft, and wherein the respective first and second distal segments are disposed in a lumen of the catheter shaft.”  This is unclear as claim 1 requires the first and second distal segments to be coupled to the catheter shaft and extending to an outer surface of the catheter shaft.  Therefore, it is unclear how the leads can be both coupled to and extending as in claim 1 and then further defined as in claim 22.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how this claim language further limits the language of claim 1 as claim 1 already requires the first and second distal segments to be coupled to the catheter shaft and extending to an outer surface of the catheter shaft as well as the distal segments being parallel to an axis of the catheter shaft.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-15, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0079858 A1 to Helkowski et al. (Helkowski) in view of US 2003/0014094 Al to Hammack et al. (Hammack), US 2002/0101326 A1 to Lavenuta (Lavenuta) and US 6,383,144 B1 to Mooney et al. (Mooney).
Regarding claims 12-15, 18, 19 and 21, Helkowski teaches an intravascular temperature management catheter (title and abstract), comprising at least one catheter shaft (see Figures) through which working fluid can circulate to and from a proximal location on the shaft (see entire document), the catheter extending from a connector hub (see for example 208), at least one temperature sensor supported on or in a distal portion of the catheter shaft (see for example [0006], [0008], [0018], [0020], [0021]) for generating a temperature signal representative of blood temperature to a control system (see for example 12) and that the temperature sensor may be a thermistor ([0021 ]). However, Helkowski is silent with respect to the specifics of the temperature sensor.

Lavenuta teaches a thermistor element (100) with the electrical contacts (24 and 25) in the form of wire leads made of a material suitable for maximum operating temperature defined by the application for which the thermistor is to be used ([0046]), the wire leads are connected to a ceramic semiconductor body (11) comprising opposing sides including one or more metal oxides ([0037]), and an insulating coating material which can be a high temperature epoxy or low first glass, depending on the choice of bonding material and leads ([0047]). The electrical contacts of Lavenuta are connected parallel to each other at a fixed distance apart (Fig. 4B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a thermistor as taught by Lavenuta so as to increase the maximum operating temperature capability over that achieved in the prior art ([0015]).
Mooney teaches devices and methods for measuring temperature of a patient including embodiments that allow for the temperature sensor to directly and indirectly .
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helkowski, Hammack, Lavenuta and Mooney as applied to claims 13-14 above, and further in view of US 2014/0113828 A1 to Gilbert (Gilbert).
Regarding claims 16-18, the combination teaches the device of claims 13 and 14, but not wherein the thermistor is a positive temperature coefficient thermistor, wherein the joining body is made of a polymer, wherein the joining body is made of a ceramic. Gilbert teaches that a thermistor comprises a sensing element formed from materials having a highly temperature-dependent resistance, such as metal-oxides, silicon or geranium, and may have additional components such as contacts and lead wires. The sensing elements may be formed in droplets, bars, cylinders, rectangular flakes, chips, and thick files. Thermistor include polymer PTC thermistors; bead-type thermistors (e.g., bare, coated with glass/epoxy, or encapsulated); chip thermistors which may have surface contacts for lead wires; thermistors fabricated by deposition of a semiconductive material on silicon, glass, alumina, or another type of substrate; and .
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helkowski, Hammack, Lavenuta and Mooney as applied to claim 12 above, and further in view of US 2009/0140369 A1 to Lee (Lee).
Helkowski in view of Hammack, Gilbert and Mooney teaches the device of claims 1 and 12, but not specifically a doped polycrystalline ceramic. Lee teaches a temperature sensor such as a thermistor which may be a negative temperature coefficient or positive temperature coefficient thermistor and can comprise a semiconductor such as silicon, ceramics, or polymers as is known in the art ([0026]).
Lee goes on to teach that PTC thermistors can comprise a doped polycrystalline ceramic containing barium titanate or other suitable material ([0026]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the thermistor material as an obvious matter of engineering design choice as such selections of materials for thermistors are known in the art.
Allowable Subject Matter
Claims 1-11 are allowed.
22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794